Exceptions overruled. In this action of tort the plaintiff excepted to the direction of a verdict for the defendant. The plaintiff also excepted to certain comments made by counsel for the defendant in final argument and to the refusal of the trial judge to “further instruct the jury on the law of gross negligence.” In view of our conclusion, the latter two exceptions need not be commented upon. The plaintiff was a guest passenger in an automobile operated by the defendant. As the defendant’s ear entered the intersection of Hartford Street and Walpole Street in Dover, Massachusetts, it struck a “guy wire that was located 20 ft. from the side line of Hartford Street, went through the guy wire, across the small house lot, and down over the embankment,” causing injuries to the plaintiff. At the time of the collision it was dark, raining, and there were several patches of fog. The evidence was not sufficient to permit a finding of gross negligence. Rosario v. Vasconcellos, 330 Mass. 170, 172-173.